Citation Nr: 9936021	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  98-14 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of bilateral perforated tympanic membranes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant served in the Army from November 1967 to 
December 1969, including a tour of duty in Vietnam during 
which he sustained bilateral eardrum perforations.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama which denied the appellant's claim for a 
compensable rating for his bilateral perforated tympanic 
membrane disability.

In October 1998, a Travel Board hearing was held in 
Montgomery before Michael D. Lyon, who is the Board Member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102.  A 
transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of the appellant's claim has been obtained by the RO.

2.  Residuals of the bilateral perforated tympanic membranes 
do not include any suppuration, any aural polyps, any 
compensable hearing loss or any ear disease requiring 
frequent and prolonged treatment. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
either perforated tympanic membrane have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.87a, Diagnostic Code 6211 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is plausible and capable of substantiation and it is 
therefore well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well-grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
appellant is required in order to comply with the duty to 
assist.  Id.

The appellant testified at his October 1999 Travel Board 
hearing that he experienced pain only in his left ear, not 
his right ear and that while his ear never swelled, he would 
have drainage two to three times per year.  See Hearing 
Transcript pp. 2-3.  He also testified that he did not have 
any dizziness, but he did receive treatment at VA facilities 
for the left ear pain which was successfully treated with 
Ibuprofen.  See Hearing Transcript pp. 4-5.  The appellant 
further testified that he never had any infections, that his 
main problem was pain that was affected by temperature 
extremes and by wind, that he had no sinus problems and that 
he had not experienced any ringing of the ears in the 
previous three years.  See Hearing Transcript pp. 5-9.  He 
reported that he had had to change jobs due to experiencing 
ear pain while working outdoors, but that he currently drove 
a truck without any problems as long as he was taking the 
Ibuprofen.  See Hearing Transcript pp. 11-12.

Review of the medical evidence of record reveals that the 
appellant underwent a VA audiometric examination in June 
1996, and then a VA medical ear examination in July 1996.  
The appellant complained at the audiometric examination that 
he experienced pain in the left ear when he got hot, that the 
ear would then feel stopped up and it would swell.  The 
audiometric examiner noted that no medical follow-up was 
indicated.  During the July 1996 examination, the appellant 
complained of tinnitus and denied dizziness.  On physical 
examination, the auricles, the external canals, the tympanic 
membranes, the tympani and the mastoids were all noted to be 
normal.  The examiner stated that no active disease was 
present and that there was no infectious disease of the 
middle or inner ear present.  The examiner also stated that 
the ear disability was not affecting any other function other 
than hearing.

The most current evidence of the status of the appellant's 
bilateral perforated tympanic membrane disability is found in 
the VA outpatient treatment reports dated between August 1997 
and March 1998.  In August 1997, the appellant sought 
treatment with complaints of an earache since the previous 
Friday.  He denied any drainage.  On physical examination, 
the tympanic membranes showed no infection; there was fluid 
in each tympanic membrane.  The diagnosis was serous otitis.  
In February 1998, the appellant again complained of pain in 
his left ear. Granulation was noted on the left tympanic 
membrane.  The clinical impression was old perforation, left 
ear.  A week later, the appellant complained of sinus 
drainage of approximately three weeks.  He reported that he 
had an earache and a headache associated with his sinus pain.  
On physical examination both auditory canals were inflamed 
with no drainage noted.  The clinical impression was frontal 
sinusitis; allergic rhinitis; and bilateral otitis externa.  
In March 1998, the appellant's right ear was described as 
normal, while the left ear was noted to be impacted with wax.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  In addition, the Board will consider the 
potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In the evaluation of 
service-connected disabilities the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a current rating which accurately reflects 
all elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Where, as in 
this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the current level of disability is of primary concern.  
Although 38 C.F.R. § 4.2 requires that the whole recorded 
history be reviewed to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board will address whether a schedular increase is 
warranted, the applicability of other diagnostic codes that 
potentially may be available, and whether the criteria for 
assignment of an extra-schedular evaluation for overall 
disability due to residuals of either perforated eardrum are 
met.

Service connection for healed bilateral tympanic membrane 
perforation was established in December 1970, and a 
noncompensable rating was assigned under Diagnostic Code 
6211, effective in December 1969.  Under Diagnostic Code 
6211, perforation of the tympanic membrane warrants a 
noncompensable evaluation.  See 38 C.F.R. § 4.87a, Diagnostic 
Code 6211.  There is no provision in the rating schedule for 
assignment of a higher rating under Diagnostic Code 6211.  
Thus, even if the appellant's right or left eardrum 
perforation were symptomatic, there would be no basis under 
this Diagnostic Code for assignment of a higher evaluation.  

Alternately, the Board has considered the applicability of 
other Diagnostic Codes to determine if a higher evaluation is 
assignable.  The appellant has not been shown to currently 
suffer from chronic suppurative otitis media or chronic 
nonsupporative otitis media with effusion, as is contemplated 
by Diagnostic Codes 6200 and 6201; therefore, a compensable 
rating under either of these Codes is not available.  The 
medical evidence of record indicates that the appellant was 
diagnosed with serous otitis on one occasion in August 1987, 
and subsequent examination did not result in this diagnosis 
again.  Furthermore, no compensable hearing loss has been 
demonstrated on audiometric evaluation and such is required 
under Diagnostic Code 6201 for a compensable evaluation.  

Chronic otitis externa warrants a 10 percent rating under 
Diagnostic Code 6210 when active symptoms, such as swelling, 
dry and scaly or serous discharge requiring frequent and 
prolonged treatment are shown.  The medical evidence of 
record indicates that the appellant was diagnosed in February 
1998 with otitis externa, but by the next month, the 
condition had cleared.  The appellant himself testified at 
his June 1999 Travel board hearing that he experienced a 
drainage only two or three times a year and there is medical 
evidence of record to indicate that the drainage might be due 
to sinusitis and/or allergic rhinitis.  As no active ear 
disease or serous discharge requiring frequent or prolonged 
treatment has been shown medically, there is no basis to 
assign a compensable rating under this Diagnostic Code.  

The medical evidence does not indicate that the residuals of 
the appellant's healed perforated tympanic membranes are 
manifested by otitis media, chronic labyrinthitis, Meniere's 
syndrome, deformity of the auricle, new growths, or a disease 
of the auditory canal.  See 38 C.F.R. § 4.87, Diagnostic 
Codes 6200-6210.

The above decision concerning the claim for a compensable 
rating for residuals of bilateral perforated eardrums is 
based upon consideration of applicable provisions of the 
rating schedule.  Additionally, however, there is no showing 
that any residuals of a perforated eardrum reflect so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher evaluation on an extra-schedular 
basis.  The Board also notes that the disability is not shown 
to have caused any periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.

It is noted that the rating criteria for diseases of the ear 
and other sense organs were amended in May 1999, effective 
beginning June 10, 1999. 64 Fed. Reg. 25202-25210 (May 11 
1999) (codified at 38 C.F.R. § 4.85 et. seq., (1999)).  
However, application of those revised criteria yields no 
change in the noncompensable rating for the appellant's 
residuals of bilateral perforated tympanic membranes.  The 
rating criteria applicable to this case were not changed in 
the 1999 amendments.

Overall, because the appellant is currently assigned the 
maximum schedular rating for perforated tympanic membranes 
and because the Board finds no other basis for a compensable 
rating, his claim for an increased disability rating must be 
denied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.87a, 
Diagnostic Codes 6200-6211.  Since the preponderance of the 
evidence is against allowance of this issue, the benefit of 
the doubt doctrine is inapplicable.


ORDER

The claim for a compensable rating for residuals of bilateral 
perforated tympanic membranes is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

